DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on December 23, 2020 and August 25, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
Seven (7) sheets of drawings were filed on December 23, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious a multi-core optical fiber, as defined by claim 11, comprising: 
a central core disposed at the center of a cladding; and 
outer cores helically wound around the central core, 
wherein the following Formula (1) is satisfied:  
                
                    
                        
                            n
                        
                        
                            e
                            1
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            -
                            B
                        
                    
                    <
                    
                        
                            n
                        
                        
                            e
                            2
                            a
                            v
                            e
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            +
                            A
                        
                    
                    <
                    
                        
                            n
                        
                        
                            e
                            1
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            +
                            B
                        
                    
                     
                     
                     
                     
                     
                    .
                     
                    .
                     
                    .
                     
                    (
                    1
                    )
                
            
                
                    A
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        w
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                
                                    
                                        2
                                        π
                                        
                                            
                                                d
                                            
                                            
                                                a
                                                v
                                                e
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                    -
                    
                        
                            1
                        
                        
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                    
                
            
                
                    B
                    =
                    
                        
                            A
                        
                        
                            1
                            +
                            A
                            ∙
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                    
                
            
where 
dave is an average of a distance d between the central core and the outer cores, 
fw is the number of helical turns of the outer cores per unit length, 
ne1 is an effective refractive index of the central core, and 
ne2ave is an average of effective refractive indices of the outer cores.
Claims 12-25 depend from claim 11.
	None of the prior art references teach or suggest the formula (1) set forth in independent claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874